Name: Commission Regulation (EC) NoÃ 1299/2007 of 6 November 2007 on the recognition of producer groups for hops (Codified version)
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  farming systems;  marketing
 Date Published: nan

 7.11.2007 EN Official Journal of the European Union L 289/4 COMMISSION REGULATION (EC) No 1299/2007 of 6 November 2007 on the recognition of producer groups for hops (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community; Having regard to Council Regulation (EC) No 1952/2005 of 23 November 2005 concerning the common organisation of the market in hops and repealing Regulations (EEC) No 1696/71, (EEC) No 1037/72, (EEC) No 879/73 and (EEC) No 1981/82 (1), and in particular Article 17 thereof, Whereas: (1) Commission Regulation (EEC) No 1351/72 of 28 June 1972 on the recognition of producer groups for hops (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The conditions laid down in Article 7(2) of Regulation (EC) No 1952/2005 for the recognition of producer groups for hops include, in particular, the application of common rules for production and placing on the market at the first stage of marketing in addition to proof of economically viable activity. Those conditions must be specified. (3) In order to ensure a certain uniformity in administrative procedure, detailed rules should be laid down for the application, granting and withdrawal of recognition. (4) For the information of Member States and parties concerned, a list should be published at the beginning of each calendar year, of groups which were recognised during the previous calendar year and of those from whom recognition was withdrawn. (5) The measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for hops, HAS ADOPTED THIS REGULATION: Article 1 1. The common rules referred to in Article 7(2)(b) and (c) of Regulation (EC) No 1952/2005 shall be laid down in writing. These rules shall comprise at least: (a) as regards production: (i) provisions concerning the use of one or more specified varieties when renewing plantations or creating new ones; (ii) provisions concerning compliance with certain methods of cultivation and plant protection; (iii) provisions concerning harvesting, drying and, where appropriate, preparation for marketing; (b) as regards placing on the market, particularly where concentration and conditions of supply are concerned: (i) general provisions governing sales by the group; (ii) provisions relating to the quantities which the producers are authorised to sell themselves and the rules governing these sales. 2. The first marketing stage means the sale of hops by the producer himself or, in the case of a producers' group, the sale of hops by its members to the wholesale trade or to the user industries. Article 2 1. If it is to be recognised, a producer group must include areas of at least 60 hectares and at least seven producers. In the case of Greece, the minimum number of hectares shall be reduced to 30. 2. In accordance with the procedure referred to in Article 16(2) of Regulation (EC) No 1952/2005, a Member State may be authorised, on request, to recognise a group whose registered areas comprise less than 60 hectares, if the areas are situated in a recognised production region covering less than 100 hectares. Article 3 The following documents and information shall accompany any application for recognition: (a) the statute; (b) the names of persons authorised to act on behalf of the group; (c) a list of the activities justifying the request for recognition; (d) evidence that the provisions of Article 2 have been complied with. Article 4 1. Member States shall take a decision on the application for recognition within three months of its receipt. 2. Recognition of a group shall be withdrawn if the conditions laid down for recognition are no longer fulfilled or if such recognition is based on incorrect information. Recognition shall be withdrawn with retroactive effect if it has been obtained or used fraudulently. 3. Member States shall exercise continuous supervision over the observance by recognised groups of the conditions for their recognition. Article 5 1. Where a Member State grants, refuses or withdraws recognition of a group it shall so inform the Commission within two months following the communication of its decision to the applicant and indicate the reasons for refusing an application for recognition or of withdrawing recognition. 2. At the beginning of each calendar year the Commission shall ensure publication in the Official Journal of the European Union of the list of groups which were recognised during the previous calendar year as well as those whose recognition was withdrawn during the same period. Article 6 Regulation (EEC) No 1351/72 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 7 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2007. For the Commission The president JosÃ © Manuel BARROSO (1) OJ L 314, 30.11.2005, p. 1, as corrected by OJ L 317, 3.12.2005, p. 29. (2) OJ L 148, 30.6.1972, p. 13. Regulation as last amended by Regulation (EEC) No 3858/87 (OJ L 363, 23.12.1987, p. 27). (3) See Annex I. ANNEX I Repealed Regulation with list of its successive amendments Commission Regulation (EEC) No 1351/72 (OJ L 148, 30.6.1972, p. 13) Commission Regulation (EEC) No 2564/77 (OJ L 299, 23.11.1977, p. 9) Article 21 and Annex I, Section IIB, point (e) of the 1979 Act of Accession (OJ L 291, 19.11.1979, p. 77) Commission Regulation (EEC) No 2591/85 (OJ L 247, 14.9.1985, p. 12) Commission Regulation (EEC) No 1323/86 (OJ L 117, 6.5.1986, p. 12) Commission Regulation (EEC) No 3858/87 (OJ L 363, 23.12.1987, p. 27) ANNEX II Correlation table Regulation (EEC) No 1351/72 This Regulation Article 1(1) introductory words Article 1(1) introductory words Article 1(1)(a) introductory words Article 1(1)(a) introductory words Article 1(1)(a)(aa) Article 1(1)(a)(i) Article 1(1)(a)(bb) Article 1(1)(a)(ii) Article 1(1)(a)(cc) Article 1(1)(a)(iii) Article 1(1)(b) introductory words Article 1(1)(b) introductory words Article 1(1)(b)(aa) Article 1(1)(b)(i) Article 1(1)(b)(bb) Article 1(1)(b)(ii) Article 1(1)(b)(cc)  Article 1(2) Article 1(2) Article 2(1) first sentence Article 2(1) first subparagraph Article 2(1) second sentence Article 2(1) second subparagraph Article 2(2) Article 2(2) Article 3 Article 3 Article 4(1) Article 4(1) Article 4(2) first sentence Article 4(2) first subparagraph Article 4(2) second sentence Article 4(2) second subparagraph Article 4(3) first subparagraph Article 4(3) Article 4(3) second subparagraph  Article 5  Article 6 Article 5  Article 6 Article 7 Article 7  Annex I  Annex II